Denied and Opinion Filed July 29, 2015.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00808-CV

                      IN RE J.B. HUNT TRANSPORT, INC., Relator

                 Original Proceeding from the 193rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-14817

                            MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Bridges, and Justice Stoddart
                                  Opinion by Justice Stoddart
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its order denying relator’s plea in abatement.   Ordinarily, to obtain mandamus

relief, a relator must show both that the trial court has clearly abused its discretion and that

relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36

(Tex. 2004) (orig. proceeding). Based on the record before the Court, we cannot conclude

relator has met these requirements. We deny the petition.




                                                  /Craig Stoddart/
150808F.P05                                       CRAIG STODDART
                                                  JUSTICE